DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “moving push button switch” in line 9. It is suggested to amend to --moving the push button switch-- in order to fix a grammatical issue.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 5 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the sidewall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaima et al. (US 2012/0218106).
Regarding claim 1, Zaima discloses a product dispenser mounting system comprising: a dispenser holder body 12 including a bottom portion having a base configured to support a manually actuated product dispenser (pump 52 and container 14); and a mounting apparatus (i.e. clip 100; see fig 3 and paragraph 107) configured to 
	Regarding claim 2, Zaima discloses an indicator that is activated in response to each detected actuation of the product dispenser (see paragraph 83). 
Regarding claim 3, Zaima discloses a counter that increments a count in response to each detected actuation of the product dispenser (see paragraph 95). 
Regarding claim 4, Zaima discloses wherein data associated with the detected actuations of the product dispenser is received and analyzed by a computing device (see paragraphs 13 and 123-129). 
Regarding claim 9, Zaima discloses wherein the product dispenser is a manual pump bottle (see paragraph 49). 
	Regarding claim 10, Zaima discloses wherein the product dispenser contains any one of a liquid, a foam, or a gel (see paragraphs 6 and 7).
Regarding claim 11, Zaima discloses wherein the product dispenser contains a hand hygiene product (see paragraphs 6 and 7). 
Regarding claim 12, Zaima discloses wherein the product dispenser contains any one of a hand washing soap or a hand sanitizer (see paragraphs 6 and 7).
Regarding claim 13, Zaima further discloses a sensor module including at least one actuation sensor 89 positioned in the base that detects actuation of the manually actuated product dispenser (see fig. 6 and paragraphs 83 and 86); and one or more 
Regarding claim 14, Zaima discloses wherein the at least one actuation sensor 89 detects application of a downward force applied to the manually actuated product dispenser to detect actuation of the manually actuated product dispenser (see fig. 6 and paragraphs 83 and 86). 
Regarding claim 15, Zaima discloses wherein the at least one actuation sensor is positioned in the base to detect application of a downward force to the manually actuated product dispenser (see fig. 6 and paragraphs 83 and 86).
Regarding claim 16, Zaima discloses where two actuation sensors may be positioned in the base (see paragraph 115), wherein one or both of the two actuation sensors detects application of a downward force applied to the manually actuated product dispenser (see paragraph 115).
Regarding claim 18, Zaima discloses wherein the one or more processor(s) are further configured to communicate dispenser actuation data including the detected actuations of the manually actuated product dispenser to one or more computing devices (see paragraphs 119 and 121-129).	
Regarding claim 19, Zaima discloses wherein the one or more computing devices include a local computing device that receives dispenser actuation data from one or more sensor modules associated with one or more dispenser holders installed in a facility (see paragraphs 15 and 121-129). 
.
Claims 1, 8, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegelin (US 2013/0098941).
Regarding claim 1, Wegelin discloses a product dispenser mounting system comprising: a dispenser holder body 982 including a bottom portion having a base configured to support a manually actuated product dispenser (see fig. 23); and a mounting apparatus (cover 1260; see fig. 25) configured to fixedly mount (via weight biased) on a support object (i.e. counter; see fig. 23) and to removably connect to the dispenser holder body 982 (see fig. 25); the base 982 further including at least one actuation sensor 1150 that detects actuation of the product dispenser (see fig. 23 and paragraph 75). 
Regarding claim 8, Wegelin discloses wherein the support objet includes one of a wall, a cabinet, a pole, a post, a counter, a table, a shelf and a cart (the dispenser holder 982 may be placed on a counter-top, being a support object as discussed in paragraph 61). 
Regarding claim 13, Wegelin further discloses a sensor module including at least one actuation sensor 1150 positioned in the base 982 that detects actuation of the manually actuated product dispenser (see fig. 23 and paragraph 75); and one or more processor(s) 1120 (fig. 25) configured to receive an actuation signal form the at least one actuation sensor 1150 and store an electronic record of each detected actuation of the manually actuated product dispenser (see paragraph 76).
. 
Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lynn et al. (US 7,315,245) and Snodgrass et al. (US 2014/0158714) show other dispensing mounting system with actuation sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754